Appellee, by her next friend, recovered judgment against appellant for $300 on February 27, 1919. On April 17, 1919, the appellant (defendant in the court below) took an appeal from this judgment to this court, the cause being filed here on May 13, 1919. The case is still here upon certificate, and nothing further has been done to perfect the appeal.
Appellee now makes motion for an affirmance on certificate, and the cause is submitted on that motion.
A full compliance with Supreme Court rule 32 (Code 1907, p. 1514) is shown; therefore, the motion is well taken, and the judgment of the lower court is affirmed.
Affirmed.